614 S.E.2d 477 (2005)
273 Ga. App. 11
JOHNSON
v.
The STATE.
No. A05A0354.
Court of Appeals of Georgia.
April 19, 2005.
W. McCall Calhoun, Jr., Americus, for appellant.
Cecilia M. Cooper, District Attorney, for appellee.
SMITH, Presiding Judge.
Keith L. Johnson appeals from the denial of his pro se motion to withdraw his guilty plea. The State concedes that Johnson was entitled to the representation of counsel and a hearing on his motion to withdraw the plea.[1]Fortson v. State, 272 Ga. 457, 532 S.E.2d 102 (2000); Kennedy v. State, 267 Ga.App. 314, 599 S.E.2d 290 (2004).
We therefore reverse the trial court's denial of Johnson's motion to withdraw his guilty plea and remand this case for an evidentiary hearing.
Judgment reversed and case remanded.
ELLINGTON and ADAMS, JJ., concur.
NOTES
[1]  Counsel was appointed for this appeal.